Citation Nr: 1620276	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance (NSLI) policy. 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which determined that [redacted], [redacted], and Lawrence [redacted] were entitled to the Veteran's insurance proceeds based on the beneficiary designation dated December 21, 2007.  The appellant, acting as power of attorney for her mother, [redacted], the Veteran's widow, disagreed with this decision.  During the course of this appeal, [redacted] passed away.  The appellant is [redacted]' estate representative.  Accordingly, this case is a "contested claim."

This matter was previously remanded by the Board in July 2011 and September 2012.

The Board observes that while the appellant was previously represented by an attorney, she confirmed in a September 2015 written statement that she is no longer represented.  Thus, the Board considers the appellant to be acting pro se and will proceed with the appeal.

The appeal is REMANDED to the VAROIC in Philadelphia, Pennsylvania.  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in order to afford the appellant a requested Board hearing, which was scheduled for September 2015.  While the appellant was notified of the hearing date and time and appeared, the other interested parties involved were not notified and therefore were not given the opportunity to appear and present testimony.  As this is a contested claim, they should be afforded such an opportunity.  38 C.F.R. § 20.7 13(a).  Therefore, further remand is necessary to provide the appellant with her requested hearing, and to afford all interested parties the opportunity to present testimony and argument at that hearing.


Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the appellant for a Board hearing before a Veterans Law Judge.  If the appellant still desires a Travel Board hearing (as opposed to a videoconference hearing), the hearing should be held at the San Diego, California RO.  The appellant, as well as the other claimants per contested claim procedures, should be notified of the hearing date. Each party and their respective representatives (if any) should be afforded the opportunity to present evidence and argument at that time. A copy of the notice should be placed in the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




